                                        Case 3:20-cv-06754-WHA Document 54 Filed 08/10/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                               UNITED STATES DISTRICT COURT

                                   7
                                                                  NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   GOOGLE LLC,
                                  11                 Plaintiff,                           No. C 20-06754 WHA

                                  12           v.
Northern District of California
 United States District Court




                                  13   SONOS, INC.,                                       ORDER RE MOTION TO SEAL
                                  14                 Defendant.

                                  15

                                  16

                                  17        Counsel for Sonos has clarified that the Honorable Alan D. Albright’s order on Google’s

                                  18   motion to transfer, which Google provided to this Court in the most recent case management

                                  19   conference, does not contain any Sonos confidential information (Dkt. No. 53). Accordingly,

                                  20   Google’s motion to seal filed pursuant to Civil Local Rule 79-5(e) is DENIED.

                                  21        IT IS SO ORDERED.

                                  22

                                  23   Dated: August 10, 2021

                                  24

                                  25
                                                                                            WILLIAM ALSUP
                                  26                                                        UNITED STATES DISTRICT JUDGE
                                  27

                                  28
